Exhibit 10.22

 

ASSIGNMENT AND CONSENT

 

The following shall constitute an assignment and consent to assignment by and
among Gulfstream Aerospace Corporation (“GULFSTREAM”), Altria Corporate
Services, Inc. (“ASSIGNOR”), and Kraft Foods Aviation, LLC (“ASSIGNEE”).

 

WHEREAS, ASSIGNOR and GULFSTREAM have entered into a G550 Sales Agreement (the
“Sales Agreement”) dated December 13, 2004, which provides for the purchase and
outfitting of two (2) G550 aircraft identified in the Sales Agreement (and
referred to herein) as Aircraft #1 and Aircraft #2 and which, among other
things, also grants the ASSIGNOR the option to trade-in to GULFSTREAM the
Gulfstream IV-SP aircraft, serial number 1452, identified therein (and referred
to herein) as Trade-In Aircraft # 2;

 

WHEREAS, ASSIGNOR and GULFSTREAM have entered into a Gulfstream Trade-In
Agreement (the “Trade-ln Agreement”), dated December 13, 2004, which, among
other things, sets forth the terms and conditions which are to apply to the
trade-in of Trade-In Aircraft #2 upon the exercise of the option granted under
the Sales Agreement to trade-in such aircraft;

 

WHEREAS, on December 21, 2004, ASSIGNOR assigned to ASSIGNEE its rights and
obligations under the Sales Agreement to purchase Aircraft #2, and ASSIGNEE
assumed such rights and obligations;

 

WHEREAS, on December 22, 2004, ASSIGNOR sold Trade-In Aircraft #2 to ASSIGNEE;

 

WHEREAS, ASSIGNOR now wishes to assign to ASSIGNEE its option under the Sales
Agreement to trade-in Trade-In Aircraft #2 and its rights and obligations under
the Trade-In Agreement with respect to the trade-in of such aircraft, and
ASSIGNEE wishes to accept the rights and obligations contained in the Sales
Agreement and Trade-In Agreement with respect to Trade-In Aircraft #2; and

 

WHEREAS, GULFSTREAM wishes to give its consent to such assignment.

 

NOW, THEREFORE, the parties to this Assignment and Consent agree as follows:

 

1.                                       ASSIGNOR hereby assigns to ASSIGNEE
ASSIGNOR’S (i) option under the Sales Agreement to trade-in to GULFSTREAM
Trade-In Aircraft #2 and (ii) rights and obligations under the Trade-In
Agreement with respect to the trade-in of Trade-In Aircraft #2.

 

2.                                       GULFSTREAM agrees and consents to this
Assignment.

 

3.                                       The ASSIGNEE agrees to all terms and
conditions regarding Trade-In Aircraft #2 which are contained in the Sales
Agreement and the Trade-In Agreement and further agrees to perform all
obligations of ASSIGNOR under the Trade-In Agreement with respect to Trade-In
Aircraft #2.

 

From the date hereof, ASSIGNOR shall have no further liability under the Sales
Agreement or the Trade-In Agreement with respect to Trade-In Aircraft #2 and the
ASSIGNEE hereby assumes all of ASSIGNOR’s rights, duties and liabilities
thereunder with respect to Trade-In Aircraft #2.

 

This Assignment and Consent may be executed in several counterparts each of
which shall be deemed to be an original.

 

[Signature page follows.]

 

 

1

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and Consent
to be executed on this 24th day of January, 2005, by their duly authorized
representatives.

 

GULFSTREAM AEROSPACE CORPORATION

ALTRIA CORPORATE SERVICES, INC.

(“GULFSTREAM”)

(“ASSIGNOR”)

 

 

 

 

BY:

[ILLEGIBLE]

 

BY:

[ILLEGIBLE]

TITLE:

SR Contract Manager

 

TITLE:

V.P. Aviation & Travel Services

 

 

 

 

KRAFT FOODS AVIATION, LLC

 

 

(“ASSIGNEE”)

 

 

 

 

 

 

BY:

[ILLEGIBLE]

 

 

 

TITLE:

Vice President, Treasurer and Controller

 

 

 

 

 

2

--------------------------------------------------------------------------------

 